      Case 4:20-cv-03840 Document 4 Filed on 01/25/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 25, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

PATRICK RUSSELL.,                            §
TDCJ # 02286489 ,                            §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 4:20-3840
                                             §
MS. ELIAS, et al.,                           §
                                             §
        Defendants.                          §

                               ORDER OF DISMISSAL

      Plaintiff Patrick Russell, an inmate in the custody of the Texas Department of

Criminal Justice–Correctional Institutions Division (“TDCJ”), proceeds pro se.             On

November 13, 2020, the Court issued a notice of deficient pleading (Dkt. 3) instructing

Plaintiff to pay $400 or file an application to proceed in forma pauperis and a certified

trust fund account statement. The notice warned Plaintiff that failure to comply with the

Court’s instructions within thirty days could lead to dismissal under Federal Rule of Civil

Procedure 41(b). The Clerk supplied Plaintiff with the necessary form.

      Plaintiff’s deadline for compliance was December 14, 2020. To date, he has not

paid the filing fee or submitted an in forma pauperis application. Under the inherent

powers necessarily vested in a district court to manage its own affairs, the Court

determines that dismissal for want of prosecution is appropriate. See FED. R. CIV. P.

41(b); Gates v. Strain, 885 F.3d 874 (5th Cir. 2018); Nottingham v. Warden, Bill

Clements Unit, 837 F.3d 438, 440–41 (5th Cir. 2016) (a district court may dismiss an

action sua sponte for failure to prosecute an action or to comply with court orders).


1/2
      Case 4:20-cv-03840 Document 4 Filed on 01/25/21 in TXSD Page 2 of 2




However, upon a proper showing from Plaintiff and compliance with all past orders from

the Court, relief from this order may be granted in accordance with Rule 60(b) of the

Federal Rules of Civil Procedure.

      The Court ORDERS that this case is DISMISSED without prejudice.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Houston, Texas, this 25th day of January, 2021.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




2/2
